 



Exhibit 10.1
Grant of Non-Qualified Stock Option
Pursuant to the terms and conditions of the Company’s 2005 Equity Incentive Plan
(the “Plan”), you have been granted a Non-Qualified Stock Option to purchase
___shares of stock as outlined below:

     
Granted To:
   
 
   
Grant Date:
   
 
   
Granted:
   
 
   
Grant Price:
  Total Cost to Exercise:
 
   
Expiration Date:
   
 
   
Vesting Schedule:
   

By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of the Grant and the Plan.

             
Signature:
      Date    
 
           

 